Title: From George Washington to Elias Boudinot, 25 June 1783
From: Washington, George
To: Boudinot, Elias


                  
                     
                     Sir
                     JHead Quarters Newburgh une 25th 9 o’clock P.M. 1783
                  
                  I am honored by your Excellency’s Letter dated the 21st inst. 11 o’clock P.M., enclosing the Resolutions of Congress of the same date.
                  Congress will have been informed by mine of the last evening, which was forwarded by your returning Express this morning, that I had, in consequence of the intimation contained in your Excellency’s former Letter, anticipated their Orders expressed in the abovementioned Resolutions, the Troops have commenced their March accordingly, and encamp this night at the Forest of Dean, eight miles from West Point; I have therefore nothing farther to add except that—I am with perfect respect You Excellency’s Most Obedient Servant
                  
                     Go: Washington
                     
                  
               